Citation Nr: 1340364	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for a thoracolumbar spine disability.

2. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.

3. Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for a thoracolumbar spine disability, a cervical spine disability, and a left shoulder disability. The Veteran perfected a timely appeal with respect to the assigned ratings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his lumbar spine, cervical spine, and left shoulder disabilities have worsened since he was last examined . Given his subjective allegations, a responsive examination is required. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). VAOPGCPREC 11-95 (1995). 

During an August 2012 VA examination, the Veteran alleged that his thoracolumbar spine and left shoulder disabilities impacted his ability to work. In his August 2013 Informal Hearing Presentation, the Veteran specifically requested a remand for a total disability rating due to individual unemployability (TDIU). 

Accordingly, these claims are REMANDED for the following action:

1.  Gather any outstanding records of VA medical treatment from Kansas City VAMC in Kansas City, Missouri after September 2010. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his disabilities. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. 

The VA examiner should initially indicate all present symptoms and manifestations attributable to degenerative joint disease of the thoracolumbar and cervical spine in accordance with the applicable rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The VA examiner should further indicate all present symptoms and manifestations attributable to degenerative joint disease of the left shoulder  in accordance with the applicable rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5003-5203.

IN PARTICULAR, THE EXAMINER MUST OBTAN A FULLY SUBJECTIVE REPORT FROM THE VETERAN AS TO LOSS OF FUNCTION OF THE LEFT SHOULDER, THE CERVICAL SPINE AND THE THORACOLUMBAR SPINE AND REPORT IF THERE IS ANY CLINICAL BASIS OR BASES FOR THESE REPORTS. ANY CLINICAL TESTING DEEMED NECESSARY BY THE EXAMINER OR THE RO MUST BE CONDUCTED. 

3.  After undertaking any additional development deemed necessary, the RO/AMC must adjudicate the claims, and the specific claim for a TDIU, including an assessment of whether a referral for extraschedular consideration is warranted, and readjudicate the rating claims, in light of all additional evidence received. 

If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. IF THE CLAIMS CONTINUE TO BE DENIED, THE RO/AMC MUST ENSURE THAT ALL OF THE REMAND DIRECTIVES ABOVE HAVE BEEN COMPLETED. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



